Title: To Alexander Hamilton from Catharine Greene, 26 June 1792
From: Greene, Catharine
To: Hamilton, Alexander



New York 26 June 1792.
My Dear Sir

The bearer Mr Miller will wait on you to learn the particulars of the transaction with Mr Royal Flint respecting the Certificate I obtained from Baron Glausbeck. I beg you will consider him as My particular friend and any information you can give on this or any other Subject relating to the affairs of My unfortunate family, who, as he will inform You (are all on float again) will greatly oblige your sincerly affectionate,
Cathe Greene
